Citation Nr: 1104047	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-37 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969, March 2003 to September 2006, and from December 2006 to 
2007.  He also served in the Air National Guard from June 1971 to 
February 1997.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is competent to report the circumstances of his 
service and his symptomatology, but his statement in regard to 
having first experienced a neck injury while serving in Vietnam 
is not credible.

2.  The Veteran acquired a neck disability in between his first 
two periods of active duty service; he re-injured his neck during 
his second period of active duty service.

3.  The evidence clearly and unmistakably shows that a neck 
disability preexisted, and was aggravated by, the second term of 
active service.

4.  The evidence associated with the claims file since August 
1970 is new and raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a back 
disability.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a neck 
disability are met. 8 U.S.C.A §§ 1110, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disability is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the entire record must be reviewed, but only such evidence as is 
relevant must be discussed).  The analysis in this decision 
focuses on the most salient and relevant evidence, and on what 
the evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for a neck disability 
claimed as the result of in-service experiences.  The benefit of 
the doubt rule provides that a veteran will prevail in a case 
where the positive evidence is in a relative balance with the 
negative evidence.  Therefore, a veteran prevails in a claim when 
(1) the weight of the evidence supports the claim or (2) when the 
evidence is in equipoise.  It is only when the weight of the 
evidence is against a veteran's claim that the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").



Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that there is an approximate balance  and, as such, the claim 
will be granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. 
App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under 
the "benefit-of-the-doubt" rule, only where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the claimant shall prevail upon the issue).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2009).  The Board observes that, 
with respect to the Veteran's National Guard service, applicable 
laws and regulations also permit service connection for 
disability resulting from disease or injury incurred in, or 
aggravated while, performing ACDUTRA or INACDUTRA. See 38 
U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2010).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intervening causes.  38 C.F.R. § 3.303(b) (2010).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b).

Generally, veterans are presumed to have entered service in sound 
health condition. See 38 U.S.C.A. § 1110 (West 2002).  The 
presumption of soundness provides that a veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment or was aggravated by such service.  38 C.F.R. § 
3.304(b) (2010).




Certain chronic diseases will be presumed to have been incurred 
or aggravated in service if manifested to a compensable degree 
within one year after service. 3 8 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Id., and 
see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson, 12 Vet. App. at 253; 38 C.F.R. § 
3.303.

Here, service treatment records from the Veteran's first term of 
active duty service (August 1966 to August 1969) do not reflect 
any complaints of, or treatment for, neck injury/pain (although 
the Board observes that the Veteran did report back pain).  His 
August 1969 separation examination was normal.  The Veteran filed 
a claim of entitlement to service connection for a back (italics 
added for emphasis) disability.  Although he alleged during a 
June 1970 VA examination that he had been experiencing "a 
creaking noise" and pain in his lower neck for about the past 
year, an x-ray showed that his cervical vertebrae were without 
abnormality and normal in height and width.  The examiner noted 
that the Veteran did experience an injury to the thoracic spine 
in service, but did not note any neck injury.

Subsequent to this initial active duty service, the Veteran 
served in the Air National Guard, enrolling in June 1971.  
Records of examination and treatment from National Guard service 
do not reflect any complaints of, or treatment for, the neck 
until a February 1982 periodic examination.  Although the Veteran 
reported no complaints regarding his neck on a May 1977 self 
report of medical history, the February 1982 examination revealed 
a 10 centimeter surgical scar on the cervical neck that he 
reported was from a March 1979 posterior laminectomy.  

Private treatment notes from March 1979 show that the Veteran 
reported to a hospital with complaints of numbness, weakness, and 
pain in his left upper extremity.  The treatment note shows that 
he denied recent neck injury "or any type of trauma which might 
have resulted in a fracture or dislocation."  After examination, 
he was diagnosed with left-sided protruding cervical discs and 
admitted for treatment.  July 1992 private treatment notes show 
that the Veteran fell from some scaffolding and, although brought 
to the hospital with his cervical spine immobilized, x-rays 
showed no acute cervical injuries.

The record is silent again until a July 1997 examination again 
reflects notation of the (1979) cervical surgical scar.  A March 
2001 treatment note reveals that the Veteran reported being 
involved in an automobile accident in which he was struck from 
behind.  A February 2002 examination was normal, but reflected 
that the Veteran had undergone a prior cervical laminectomy.

In January 2003, the Veteran received private medical treatment 
for injuries resulting from another motor vehicle accident.  
Although his left upper extremity revealed reduced range of 
motion and tenderness, x-ray showed no fracture or abnormality of 
the cervical spine.  The physician did note some existing bony 
degenerative changes.

The Veteran returned to active duty in March 2003.  In May 2004 
he was seen for complaints of chronic, intermittent neck pain and 
was noted to be status post traumatic motor vehicle accident.  
His prior surgical scar was noted and he was diagnosed with 
chronic neck pain, but found fit for duty.  A December 2005 
service treatment note shows that he sought treatment for neck 
and finger pain; the Veteran reported feeling a "snap" in his 
upper body while moving furniture - an "upper extremity neck" 
injury was noted as having occurred in the line of duty.  A 
December 2005 MRI showed bulging cervical discs and osteophytes 
resulting in cervical canal stenosis.  He was discharged from 
active duty in September 2006.  In October 2006 he reported for 
treatment of on-going neck pain and a November 2006 radiological 
note diagnoses degenerative changes of the cervical spine.  A 
December 2006 note reflects that the Veteran underwent his second 
neck surgery, a cervical laminectomy and fusion for the December 
2005 injury.

During a general VA examination in July 2007, an examiner noted 
that the Veteran had experienced extensive traumatic neck 
injuries resulting in degenerative disease of the discs and 
joints with spinal stenosis.  A VA treatment provider noted, in 
April 2008, that the Veteran's cervical spine was tender and 
observed a surgical scar.  A November 2008 treatment note 
reflects the Veteran's history of a neck surgery in 2006 and that 
he reported initially injuring his neck while in Vietnam.

In May 2009, the Veteran was afforded a VA examination.  The 
examination report reflects review of the claims file as well as 
an interview with, and examination of, the Veteran.  Based on the 
past medical history, the examiner opined that cervical spine 
degenerative disease had begun while the Veteran was not on 
active duty, but was aggravated beyond natural progression by the 
December 2005 injury.  The examiner clarified that the baseline 
was severe degenerative disc disease and degenerative joint 
disease, status post diskectomy, and that aggravation was the 
need for a second surgery.

The RO scheduled the Veteran for another VA examination in August 
2009 and the resulting report reflects examination and interview 
of the Veteran as well as review of the claims file.  The 
examiner noted that the Veteran had experienced multiple neck 
injuries prior to the 2005 injury and incorrectly stated that the 
neck was injured during a fall from scaffolding in between 
periods of active duty (as noted above, no cervical (italics 
added for emphasis) injury was diagnosed following that 1992 
fall).  The examiner stated that it was "impossible to determine 
the current cause of his neck pain" without resort to 
speculation.

In August 2010, the Veteran testified before the below-signed at 
a videoconference hearing.  During the hearing, his 
representative noted that a 2009 VA examiner had confused the 
history of the cervical injury.  The representative also alleged 
that the VA examiners were "improperly" instructed that the 
Veteran's neck injury was preexisting.  Although the Board notes 
that the examination reports do reflect that the examiners were 
informed that the issue was service connection for a preexisting 
condition, they also reflect that both examiners reviewed the 
record (including treatment notes from the first period of 
service), interviewed the Veteran, and examined the Veteran.  

The examinations are adequate and may be considered in deciding 
his claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  It is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In regard to the Veteran's contentions about the origin of his 
neck injury (specifically his statement to a VA health care 
provider in November 2008 that his initial injuries were incurred 
in Vietnam), the Board notes that lay evidence may be competent 
if it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, 
whether lay evidence is competent and sufficient in a particular 
case is a fact issue.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  A veteran is competent to report the 
circumstances of his service as well as visible injuries incurred 
during service.  38 C.F.R. § 3.159(a)(2).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
explicitly rejected the view that "competent medical evidence is 
required ... [when] the determinative issue involves either 
medical etiology or a medical diagnosis."  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is 
competent to report the circumstances of his service, but his 
contention that he initially experienced a neck injury during his 
first term of active duty service is unaccompanied by 
contemporaneous medical evidence of any such injury.  However, 
the Board notes that examinations and self reports of medical 
history from that time frame indicate that the Veteran did not 
complain of any neck problems.

Although, per Davidson, the Board cannot find his lay evidence 
not credible solely on the basis of the lack of service treatment 
records, in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility, 
and consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").  The Board observes 
that the Veteran filed a claim for service connection for a back 
(italics added for emphasis) injury in June 1970.  Upon 
examination in regard to that claim, the Veteran's neck was x-
rayed and observed to be without abnormality.  Further, there is 
no medical evidence of any neck injury or treatment until 1979 
and, at that time, the Veteran denied any history of trauma to 
the neck.  

Although the Veteran is competent to report the circumstances of 
his service, the Board finds his contention that his neck 
disability began during his initial term of active duty service 
to be not credible based on internal inconsistency and facial 
plausibility.  See Caluza, 7 Vet. App. 498.  Further, as noted 
above, the Courts have held that, generally, a layperson is not 
capable of opining on matters requiring medical knowledge.  
Routen, 10 Vet. App. 183.  Accordingly, the Board finds that 
there is no competent and credible evidence showing that the 
Veteran has a current neck disability as the result of his first 
period of active duty service.

However, the Board has the fundamental authority to decide a 
claim in the alternative.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995).  As noted above, veterans are considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
or where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  See 38 U.S.C.A. § 1111.  In 
this case, although the record reflects that he experienced back 
(italics added for emphasis) injuries during his first term of 
active duty service, there are no complaints of, or treatment for 
neck injuries until March 1979 - at which time he reported no 
history of trauma to the neck.  Prior to the Veteran's re-
enrollment in active duty service, his status, post cervical 
laminectomy, is noted on multiple periodic examinations.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit 
Court) held that the correct standard for rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the appellant's disability existed 
prior to service and (2) that the preexisting disability was not 
aggravated during service.  This is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993)).  As the Veteran's history of treatment for his 
neck is well documented in private and National Guard records, 
and there is no medical evidence suggesting that his neck was 
injured prior to 1979, the Board finds clear and unmistakable 
evidence that his disability existed prior to service and that, 
as such, he is not entitled to the statutory presumption that he 
was of sound condition.



Although the Veteran has been found to have a neck disability 
preexisting his second term of active duty and unrelated to his 
first term of duty, the second prong of the Wagner test requires 
that the Board find that the preexisting disability was not 
aggravated during service.  The record clearly shows that the 
Veteran injured his neck in December 2005, during his second term 
of active duty service.  Following his discharge from service in 
September 2006, the Veteran underwent a December 2006 surgery, 
described as treatment for the 2005 injury.  

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  If the disorder 
becomes worse during service and then improves due to in-service 
treatment to the point that it was no more disabling than it was 
at entrance into service, the disorder is not presumed to have 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

The May 2009 VA examiner opined that the 2005 active duty neck 
injury aggravated the Veteran's preexisting neck disability 
beyond natural progression.  The examiner specified that the 
disability worsened to the extent of requiring a surgery after 
the Veteran's discharge from service.  Although the August 2009 
examiner stated that he could not render an opinion as to 
etiology without resort to speculation, and speculation is not a 
basis for service connection (38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993)), he also incorrectly stated the history of 
the Veteran's neck injuries.  The Court has held that a 
physician's review of the claims file is not the determinative 
factor is assigning probative value, but noted that a physician 
should have information regarding relevant case facts.  Nieves-
Rodriguez, 22 Vet. App. at 300.  As such, the Board finds that 
opinion of the May 2009 examiner more probative.  Regardless, the 
existence of the two opinions reflects that the issue of whether 
or not the Veteran's neck injury was aggravated by service is at 
least debatable.  See Cotant, 17 Vet. App. at 131.

In light of the in-service (second term of active duty) treatment 
with respect to the neck, post-service treatment and 
symptomatology, and the May 2009 VA examiner's opinion, a grant 
of service connection, based on aggravation of a preexisting 
condition, is warranted here.  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the opinion 
that this point has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).

New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to 
service connection for a back disability.   A claim for service 
connection for a back disability was previously considered and 
denied by the RO in an August 1970 rating decision.  The RO 
denied the claim on the basis that a June 1970 VA examination 
revealed no evidence of a current disability.  The August 1970 
decision is the last final decision on this matter.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to 
consider a claim based on the same factual basis as a previously 
disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that 
res judicata generally applies to VA decisions).  However, the 
finality of a previously disallowed claim can be overcome by the 
submission of new and material evidence. See 38 U.S.C. § 5108 
("If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed. Cir. 2005).  A claimant may submit an application or claim 
to reopen a disallowed claim and VA must provide some limited 
assistance.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will 
perform document gathering assistance even before claim is 
reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Although the RO afforded the Veteran a VA examination in 2009, 
and therefore conducted a de facto reopening of the claim, absent 
the submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
The Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an examination of 
the merits of the claim.  The Board will therefore undertake a de 
novo review of the issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims held that when a claimant 
seeks to reopen a previously denied claim, VA must examine the 
bases for the denial in the prior decision and advise the 
claimant what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  The Board 
observes that the Veteran never received notice in accordance 
with Kent.  However, as his petition to reopen the claim of 
service connection for a back disability is being reopened, he is 
not prejudiced by the lack of notice.  Shinseki, 129 S. Ct. 1696.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).




When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).   Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

At the time of the August 1970 rating decision that denied 
service connection for a back disability, the evidence of record 
consisted of the Veteran's service treatment records and the 
report of a June 1970 VA examination.  Subsequently, additional 
service records, VA treatment records, private treatment records, 
hearing testimony, and reports from other VA examinations were 
associated with the claims file.  The evidence submitted 
subsequent to the August 1970 rating decision is new and 
material.

Service treatment records associated with the record at the time 
of the August 1970 rating decision consisted of the following 
pertinent documents:  report of normal April 1966 enlistment 
examination and an accompanying self report denying prior back 
problems, but stating that the Veteran had worn a back brace in 
the past; a May 1967 treatment note reflecting that the Veteran 
fell down a flight of stairs resulting in a leg contusion and 
ankle sprain; a June 1967 treatment note reflecting that the 
Veteran was treated for back pain resulting from loading 
ammunitions; April 1968 treatment notes reflecting that the 
Veteran complained of back pain and was diagnosed with, and 
successfully treated for muscular ligamentous pain of the 
thoracic area, possibly postural in origin; and an August 1969 
normal separation examination and accompanying self report of 
medical history showing that the Veteran acknowledged back 
trouble and having worn a back brace.   

In June 1970, the Veteran was afforded a VA examination for his 
claim of service connection for a back and leg injury.  The 
examiner observed that the Veteran had injured his thoracic spine 
during service, but did not find any abnormal orthopedic or 
arthritic change.  X-rays showed normal lumbosacral and cervical 
vertebrae.

On the basis that the Veteran did not have any current 
disability, the RO denied entitlement to service connection in 
August 1970.  The Veteran filed a new claim for service 
connection for his back in February 2007.

Subsequent to the August 1970 rating decision, the RO acquired 
additional VA, service, and private treatment records, as well as 
hearing testimony and reports from additional VA examinations.  
The claims file reflects that the Veteran served two (2) 
additional terms of active duty service, from March 2003 to 
September 2006 and from December 2006 to February 2007, as well 
as serving in the Air National Guard from June 1971 to February 
1997.  The additional service (active duty and National Guard) 
treatment records reflect that the Veteran experienced additional 
back injuries.  Specifically, National Guard records show the 
Veteran reported on self-reports of medical history completed in 
June 1971, June 1972, January 1974, May 1977, April 1978, January 
1980, September 1985, April 1989, and November 1992 that he did 
not experience recurrent back pain.  On April 1975 and March 2006 
reports he simply states no significant illnesses.  However, he 
did report recurrent back pain in March 1974 and July 1997.  
National Guard examination reports were normal in June 1971 and 
April 1989; March 1974 and May 1978 reports were normal, but 
reflected complaints of a back injury incurred in 1967.  

A January 1973 treatment note shows that the Veteran slipped and 
fell, injuring his thoracic spine while on inactive duty for 
training.  February 1973 notes show that the Veteran continued to 
experience thoracic pain.  A May 1983 treatment note shows that 
the Veteran slipped when he was getting into his truck, after 
reporting for duty, and experienced pain radiating down his right 
leg; he was treated and the injury was diagnosed as a "muscle 
strain - resolved."  A November 1992 examination report reflects 
that the Veteran's spinal flexion was limited to 45 degrees and 
notes that he reported falling from scaffolding and injuring his 
back in August 1992.  A March 2001 treatment note shows that the 
Veteran reported a motor vehicle accident.  A February 2002 
examination revealed a normal spine, but noted a prior micro-
lumbar diskectomy.

During the Veteran's second term of active duty service, an 
October 2003 treatment record reflects that he experienced back 
injury from an automobile accident.  He self reported a bad disc 
in his middle back in February 2004, and in February 2006 
reported a bulged disc.

Private treatment records reflect that the Veteran experienced a 
contusion to the thoracic spine as the result of a motorcycle 
accident in May 1975 (an August 2010 private physician's letter 
specifies that x-rays performed at this time were negative), back 
pain (with evidence of compression fractures L2 through L4) in 
July 1992 after a motor vehicle accident, and more compression 
fractures of L2 through L4 after the August 1992 fall from 
scaffolding.  A July 1992 record observes that the Veteran had 
compressions at L2 at L4 which "could be old."  In May 1997 he 
was seen for treatment of lower back pain caused by twisting to 
the left when stepping out of his vehicle.  In January 1998, he 
was diagnosed with a lumbar disc herniation after lifting a 
snowmobile.

VA treatment records show that in September 2007, the Veteran 
reported chronic back pain since falling down stairs in 1967; he 
also reported multiple subsequent injuries.  The September 2007 
treatment note reflects that the Veteran was diagnosed with 
congenital spinal stenosis resulting in chronic low back pain.  A 
November 2007 note shows that he reported leaving service after 
February 2007 after picking up a desk, hearing his back crack, 
and experiencing pain ever since.

In July 2007, the Veteran received a general VA examination.  The 
examiner noted that the Veteran did experience an acute strain 
early in his service years as well as significant subsequent 
trauma to his low back.  The Veteran was diagnosed with 
degenerative joint and disc diseases, status post diskectomy of 
L1 and L2 and post multilevel compression fracture.

Another VA examination was provided in May 2009.  The examiner 
noted that the Veteran had lumbar degenerative back disease and 
severe stenosis requiring two (2) surgeries.  On the basis that 
the Veteran had experienced muscle strain in his first term of 
service, but x-rays were normal, and that he had multiple 
subsequent non-service injuries, the examiner opined that it was 
not likely that current degeneration was the result of service.

All of the evidence submitted after the August 1970 rating 
decision was not previously before agency decisionmakers and thus 
is new.  Further, several of the treatment notes are material as 
they relate to an unestablished fact necessary to substantiate 
the claim, namely, the existence of a current disability.  In 
addition, some treatment notes indicate that he may have 
experienced injury to his back during a period of qualifying 
service and the Veteran reported that he had to leave active duty 
in February 2007 due to a back injury.  As the credibility of 
this evidence is presumed pursuant to Justus, 3 Vet. App. 510, 
this evidence raises a reasonable possibility of substantiating 
the claim of entitlement to service connection.  Accordingly, the 
criteria under 38 C.F.R. § 3.156(a) have been met and the claim 
is therefore reopened.


ORDER

Service connection for a neck disability is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a back 
disability is granted, to this extent only.


REMAND

As an initial matter, the Board notes that the record reflects 
the Veteran served on active duty from March 2003 to September 
2006 and from December 2006 through February 2007.  However, the 
claims file does not appear to contain complete service treatment 
records for either period of time.  The claims file also does not 
reflect that these records were requested via the Personnel 
Information Exchange System (PIES), the National Personnel 
Records Center (NPRC), or the National Archives; there is no 
formal finding of unavailability, or, as required by 38 C.F.R. § 
3.159(e), a letter informing the Veteran that only partial 
service treatment records could be located.  While this case is 
in remand status, the RO/AMC must take appropriate measures to 
obtain any available treatment records from these periods of 
service.  If the records are unavailable, it must so inform the 
Veteran.

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Board notes that the Veteran was afforded a VA examination in 
May 2009 and the examiner opined that he did not have any low 
back injury as the result of any incident of qualifying service.  
However, the examiner did not address the Veteran's contention 
that he injured his back in February 2007 and, as a result, had 
to leave active duty service.  Under Robinson v. Mansfield, 21 
Vet. App. 545 (2008), the Board has a duty to address all 
theories of entitlement explicitly raised by the claimant and, 
under Dalton v. Nicholson, 21 Vet. App. 23 (2007), the requested 
medical opinion must acknowledge/discuss the Veteran's contention 
as to the basis of an etiological relationship.  Further, the 
examiner also did not address the July 1992 note indicating that 
the Veteran may have experienced prior compression injury to L2 
through L4.  As such, the Board finds the examination inadequate 
for rating purposes.  Although such reports are usually returned 
to the examiner for corrective action pursuant to 38 C.F.R. § 
4.2, the Board notes that the May 2009 examiner recommended any 
further evaluation of the Veteran's claims be conducted by a 
specialist/orthopedist/neurosurgeon.  




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received after February 2008.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file.  The RO/AMC must then obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform him and provide him 
an opportunity to submit copies of the 
outstanding medical records.

2.  The RO/AMC must attempt to locate 
complete service personnel and treatment 
records for the Veteran's term of active 
duty - to specifically include any 
outstanding records from the Veteran's 
March 2003 to September 2006 duty and his 
December 2006 through February 2007 duty.  
In accordance with Washington v. Nicholson, 
19 Vet. App. 362 (2005) and 38 C.F.R. § 
3.159(c)(2), if the RO/AMC is unable to 
locate these records through conventional 
channels, further inquiry must be made to 
the NPRC and the National Archives in an 
attempt to retrieve any such records or to 
confirm their loss or destruction.  If no 
additional records can be located, the RO 
must make a formal finding as to their 
unavailability and, as required by 38 
C.F.R. § 3.159(e); inform the Veteran of 
the status of his records; and ensures that 
it advises the Veteran of alternative forms 
of evidence that can be developed to 
substantiate the claim, including but not 
limited to "buddy certificates" and 
letters.  Dixon v. Derwinski, 3 Vet. App.  
261, 263-264 (1992); see Washington v. 
Nicholson, 19 Vet. App. 362 (2005) 
(Remanding claim to the Board to address 
VA's duty to "exercise greater diligence in 
assisting the appellant with the 
development of evidence in support of his 
claim where medical records were lost while 
in VA custody."). 

3.  The RO/AMC must then provide the 
Veteran's claims files to a VA examiner of 
appropriate background and experience, in 
accordance with the suggestions of the May 
2009 examiner to review the claims file, if 
necessary examining the Veteran, and 
determine whether he has any current back 
disability likely related to, to include 
aggravation by, any qualifying service.  The 
following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the reviewer.  The examination 
report must reflect review of pertinent 
material in the claims folder - the 
reviewer's attention is drawn to the 
following specific items of evidence:

i.	The May 2009 VA examination 
report;

ii.	The Veteran's contention that he 
experienced a back injury in 
February 2007 requiring him to 
leave active duty service;

iii.	Any additional active duty 
service records added to the 
claims files as a result of this 
remand;

iv.	The July 1992 private treatment 
record stating that the lumbar 
compression injuries seen on x-
ray, following a motor vehicle 
accident, may have either been 
acute or preexisting - in 
conjunction with prior service 
and National Guard records 
showing that the Veteran:

1.	Fell down a flight of stairs 
in May 1967;

2.	Incurred low back pain after 
loading ammunition in June 
1967;

3.	Slipped and fell on some ice 
in January 1973;

4.	Report of a non-service-
related motorcycle injury, 
thoracic contusion, in May 
1975 and August 2010 letter 
confirming that x-rays taken 
in 1975 were negative;

5.	Slipped and twisted his back 
while getting into a truck 
in May 1983;

6.	The July 1992 report of the 
May 2005 VA examination.  

v.	August 1992 private treatment 
records for lumbar compression 
injuries resulting from a fall 
from scaffolding;

vi.	February 2004 and February 2006 
service self reports of a bad 
disc in his back.

b.	After reviewing the claims file, the 
reviewer must provide a medical opinion 
as to whether the Veteran has any 
currently diagnosed back disability 
that is likely the direct result of any 
injury from a period of active duty 
service or training.  All clinical 
findings should be reported in detail 
and correlated to a specific diagnosis.  
The reviewer also must provide an 
opinion as to whether he has any non-
service-related back disability that is 
likely aggravated beyond natural 
progression due to any incident from a 
period of active duty service or 
training.

c.	If the reviewer determines that an 
opinion cannot be rendered without 
examination of the Veteran, such an 
examination must be scheduled and 
conducted;

d.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state.  

4.  The RO/AMC must then review the claims 
file to determine whether the above-directed 
development has been completed.  If not, 
corrective measures must be taken.  If the 
examiner's opinion does not discuss provide 
all of the requested opinions then, in 
accordance with 38 C.F.R. § 4.2, the RO/AMC 
must return the Veteran's claims file to the 
examiner for a corrective opinion.

5.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim.  If the claim is not 
granted in full, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


